Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings were received on 10/3/22.  These drawings are acceptable.

Claim Objections
Claim 1 is objected to because of the following informalities:  on line 3, “a” should be inserted before “stationary”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "a movement device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim and the phrase should perhaps be “the movement device” as claimed in claim 1. 
Claim 11 recites the limitation "a multiplicity of luggage compartments" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "at least one movement device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "at least one luggage compartment" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) or (2) as being clearly anticipated by WO 90/08674 (WO 674). 
For claim 1, WO 674 discloses a movement device for a luggage compartment flap, the movement device comprising: 
a mounting lever arm (not numbered, FIG.1) which is configured to be articulated at a stationary articulation point to be rotatable relative to a luggage compartment and which comprises a first section, with a first end which is configured for the mounting of the luggage compartment flap (8) thereon, and a second section, 

    PNG
    media_image1.png
    324
    565
    media_image1.png
    Greyscale

wherein the stationary articulation point is located between the first section and the second section (FIG.1), 
an actuator (not numbered, FIG.1) which is coupled to the second section of the mounting lever arm, and which causes the mounting lever arm to be articulated at the stationary articulation point, 
the actuator being configured to, when activated, move the mounting lever arm by way of the second section of the mounting lever arm such that the luggage compartment flap is moved at least part of the way from an open position (FIG.2) to a closed position (FIG.1).  

    PNG
    media_image2.png
    335
    593
    media_image2.png
    Greyscale

For claim 4, the second section of the mounting lever arm being situated opposite the first section of the mounting lever arm with respect to the stationary articulation point.  
For claims 10, and 12-13, WO 674 discloses a luggage compartment for a vehicle, a multiplicity of luggage compartments, and the vehicle itself including at least one luggage compartment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over WO 9008674 in view of Schmid et al. 
WO 674 fails to include a controller which is configured to transmit an activation signal selectively to one or several of the multiplicity of luggage compartments to activate the respective actuator, a feature taught by Schmid et al. (2022/0203489) where a control unit (7) is adapted to provide an actuator unit control signal to the actuator (6) ([0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided WO 674 with a controller and signal as taught by Schmid et al. to activate the actuator of the luggage compartment. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over WO 647 in view of Klein et al. (2002/0175827). 
For claims 2-3, WO 647 fails to disclose a sensor element which is configured to receive an activation signal via at least one of a wireless interface or a wired interface and activate the actuator. 
Klein et al. teach a remote control system and corresponding technology for automatically actuating an actuator (for a door) where a sensor element (25, receiver) is configured to receive an activation signal (“A”, FIG.3) from activation mechanism and transmitter (15) via a wireless interface (15,17) and activates the actuator (22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided WO 647 with a wireless sensor as taught by Klein et al. to remotely control the activation of the actuator. 

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 647 in view of Schmid et al. 
Schmid et al. (2022/0203489) discloses an actuator for a tool, the actuator (6) can provide actuation movement equally and alternatively as: a piezoelectric actuator, an electromagnetic actuator, a shape memory alloy actuator (SMA actuator), an electroactive polymer actuator (EAP actuator), a magnetic shape memory actuator (MSM actuator), a pneumatic actuator, a hydraulic actuator, a pyro-actuator, a mechanical actuator, an electrostrictive actuator and/or a thermal actuator.
Schmid et al. anticipates these alternatives. Likewise, Schmid et al. teaches the use and desirability of actuation projections (41) or pins [0095]. 
It would have been obvious to one of ordinary skill in the art to have substituted the actuator of WO 647 with any of the plethora of actuators and corresponding actuation pins taught by Schmid et al. as an obvious alternative based on the size, shape, and desired characteristics of the actuator within the compartment for use to achieve the same predictable result. 
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR, 550 US at 82 USPQ2d at 1385 (Supreme Court 2007) (KSR) supports this rationale of a simple substitution. 
Courts have recognized that it would have been obvious to substitute one known element for another that performs the same function, where the results of the substitution would have been predictable. See, e.g., Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 1344 (Fed. Circ. 2008) (concluding that the claims were obvious, noting that “[t]he asserted claims simply substitute a resistive electrical switch for the mechanical pressure switch"). 
Moreover with regard to the actuator type, Applicant has not disclosed the necessity for a specific actuator solves any stated problem (in the original disclosure) or is for any particular purpose, and the alternative actuators would perform equally well.
The choice to modify can be deemed an obvious design choice based on the manufacturing criteria and specifications, material and labor costs, and degree of movement of the flap. Changing the actuator would not change the use of the device or produce an unexpected result.

Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cardwell discloses a hatch cover with controller and sensor. The sensor senses an open condition of the hatch cover and a time condition and the controller is signal-connected to the sensor, a timer, and cover actuator. The controller detects and sends signals between the components. Cardwell further teach the use of transmitted signals by wireless transmission, via wires, cables, and fibers. 
Ohara and Sitarski show other remote controls to effectuate an activation of an actuator.
Kammerer et al. and WO 599 show overhead luggage compartments as does Sontag and Schneider, CA 192, WO 674, AT 653, and WO 640. CA 192 in particular teaches the importance of enabling a greater support of the closing process for the compartment. 
Ikenori et al., Adams et al., Eubank et al. disclose additional actuators. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616